DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 11/12/2020 (“11-12-20 FOA”), the Applicant filed a petition on 01/12/2021 (“01-12-21 Petition”) to request vacating the finality of the 11-12-20 FOA because a new rejection under 35 U.S.C. 112(b) made on claims 1-8 was not necessitated by any amendment filed by applicant, and amended independent claims 1 and 5-6 and cancelled claims 7-8 in an after-final response filed on 02/12/2021. The 01-12-21 Petition is granted in a petition decision mailed on 03/11/2021 and the finality of the 11-12-20 FOA is withdrawn.
	Currently, claims 1-6 are examined as below.

Response to Arguments
Applicant’s amendments to claims 1-3, 5 and 8 have overcome the 112(b) rejections as set forth under line item number 1 in the 11-12-20 FOA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 11-12-20 FOA.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 8 as set forth under line item number 4 in the 11-12-20 FOA.
Claims 2-4 are allowed, because they depend from the allowed claim 1.
Independent claim 5 is allowed, because claim 5 includes previously-indicated allowable subject matter of claim 5 as set forth under line item number 4 in the 11-12-20 FOA.
Independent claim 6 is allowed, because claim 6 includes previously-indicated allowable subject matter of claim 6 as set forth under line item number 4 in the 11-12-20 FOA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895                    

/JAY C CHANG/Primary Examiner, Art Unit 2895